Jones now appeals and raises the following issues: (1) whether
                 the district court abused its discretion by admitting the abstract of
                 judgment as evidence of his prior convictions, and (2) whether there was
                 sufficient evidence to sustain his conviction for failure to register as a sex
                 offender.
                  The district court did not abuse its discretion by admitting an abstract of
                 judgment as evidence of Jones's prior convictions
                              "We review a district court's decision to admit or exclude
                 evidence for an abuse of discretion." Mclellan v. State, 124 Nev. 263, 267,
                 182 P.3d 106, 109 (2008). "The district court's exercise of discretion will
                 not be disturbed absent a showing of palpable abuse.        Las Vegas Metro.
                 Police•Dep't v. Yeghiazarian, 129 Nev., Adv. Op. 81, 312 P.3d 503, 507
                 (2013) (internal quotations omitted). "This court reviews questions of
                 statutory interpretation de novo." Blackburn v. State, 129 Nev., Adv. Op.
                 8, 294 P.3d 422, 425 (2013).
                       Nevada law does not require a certified copy of a judgment of
                       conviction in order to establish the existence of a defendant's prior
                       conviction
                              NRS Chapter 179D regulates the registration of convicted sex
                 offenders.   See NRS 179D.441-.550. NRS 179D.460(1)-(2) requires a
                 person who has been convicted of a sexual offense to register with a local
                 law enforcement agency when that person has been present in a Nevada
                 county or municipality for 48 hours. Failure to register if required to do so
                 is a category D felony. NRS 179D.550(1)(d). NRS Chapter 179D does not
                 identify the type of evidence that is necessary to establish a defendant's
                 prior conviction for a sexual offense.
                              This court has held that documentation other than a certified
                 copy of a judgment of conviction can be used to establish the existence of a
                 prior conviction. In Pettipas v. State, this court considered whether a
SUPREME COURT
        OF

     NEVADA
                                                          2
10) 1947A    e
                   statute providing for an enhanced sentence where a defendant has a prior
                   related conviction required proof by certified copy of the written judgment
                   of conviction. 106 Nev. 377, 379, 794 P.2d 705, 706 (1990). The defendant
                   was a motorist convicted of driving under the influence of alcohol. Id. at
                   378, 794 P.2d at 705. In enhancing the conviction to a felony in light of
                   two previous convictions for misdemeanor DUIs, the district court did not
                   rely on certified copies of judgments of conviction. Id. at 379, 794 P.2d at
                   706. Instead, it relied on "certified copies of docket sheets and other
                   documents from the courts in which the convictions were entered."          Id.
                   Because the statute at issue "merely require[d] that a prior offense be
                   evidenced by a conviction," the Pettipas court held that the prior conviction
                   could be' established by evidence other than a certified copy of a judgment
                   of conviction. Id. (internal quotations omitted); see also English v. State,
                   116 Nev. 828, 835-36, 9 P.3d 60, 64 (2000) (holding that documents
                   including a "criminal complaint, a signed waiver of rights form, and two
                   pages of handwritten notes" were sufficient evidence of defendant's prior
                   conviction); Isom v. State, 105 Nev. 391, 394, 776 P.2d 543, 546 (1989)
                   (holding that documents including defendant's pleadings of nobo
                   contendere to a DUI and of guilty to another DUI, along with the
                   complaint, were sufficient to establish prior convictions).
                               When using a prior conviction to seek an enhanced sentence,
                   "the state must prove beyond a reasonable doubt: (1) the identity of the
                   person; and (2) the conviction of prior felonies." Carr v. State, 96 Nev. 936,
                   939, 620 P.2d 869, 871 (1980); see also Howard v. State, 83 Nev. 53, 57,
                   422 P.2d 548, 550 (1967) (same); Hollander v. State, 82 Nev. 345, 349-50,
                   418 P.2d 802, 804 (1966) (holding that the State must prove existence of
                   prior convictions beyond a reasonable doubt). This burden is identical to

SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 19474    400
                 the State's burden to prove the existence of a prior conviction beyond a
                 reasonable doubt when the prior conviction is an element of the charged
                 crime.   See Brown v. State, 114 Nev. 1118, 1126, 967 P.2d 1126, 1131
                 (1998) (observing that "the State must generally introduce evidence of a
                 defendant's prior felony convictions in order to establish the elements of a
                 [crime] beyond a reasonable doubt"). Thus, Nevada caselaw regarding the
                 type of evidence required to establish a prior conviction in the sentence
                 enhancement context is applicable to the issue of the type of evidence
                 required to establish a prior conviction as an element of a crime.
                                Here, the district court's decision to admit the abstract of
                 judgment as evidence of Jones's prior convictions was consistent with
                 Nevada caselaw. Therefore, the district court did not abuse its discretion
                 by admitting the abstract of judgment as evidence of Jones's prior
                 convictions.
                 There was sufficient evidence to support Jones's conviction
                                In assessing a sufficiency of the evidence challenge, the
                 question is not "whether this court is convinced of the defendant's guilt
                 beyond a reasonable doubt, but whether the jury, acting reasonably, could
                 be convinced to that certitude by evidence it had a right to [consider]."
                 Edwards v. State, 90 Nev. 255, 258-59, 524 P.2d 328, 331 (1974). "[A]
                 reviewing court must consider all of the evidence admitted by the trial
                 court, regardless [of] whether that evidence was admitted erroneously."
                 Stephans v. State, 127 Nev., Adv. Op. 65, 262 P.3d 727, 734 (2011)
                 (emphasis omitted) (internal quotations omitted).
                                The crime of failure to register as a sex offender while present
                 in Nevada has three elements: (1) the defendant has previously been
                 convicted of a sexual offense, (2) the defendant has been present in a
                 Nevada county or municipality for 48 hours, and (3) the defendant has not
SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    0
                 registered with a local law enforcement agency. NRS 179D.460(1)-(2); see
                 NRS 179D.550(1)(a) (criminalizing the failure to register).
                             The State proffered multiple witnesses and documents to
                 identify that Jones was a convicted sex offender, that he was in Reno for at
                 least 48 hours, and that he did not register with the Reno Police
                 Department. Because the State proffered evidence to establish each
                 element of the crime of failure to register as a sex offender, we conclude
                 that there was sufficient evidence to support Jones's conviction.
                             Therefore, we
                             ORDER the judgment of conviction AFFIRMED.




                                                     Gibbons


                                                                                     J.



                 cc: Hon. Janet J. Berry, District Judge
                      Washoe County Public Defender
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A    e